--------------------------------------------------------------------------------

Exhibit 10.3
 
THIS PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933
(THE "ACT"), OR THE SECURITIES LAWS OF ANY JURISDICTION. SUCH SECURITIES MAY NOT
BE OFFERED, SOLD, HYPOTHECATED, GIVEN, BEQUEATHED, TRANSFERRED, ASSIGNED
PLEDGED, ENCUMBERED, OR OTHERWISE DISPOSED OF ("TRANSFERRED") EXCEPT PURSUANT TO
(I) A REGISTRATION STATEMENT WITH RESPECT TO SUCH SECURITIES THAT IS EFFECTIVE
UNDER THE ACT AND APPLICABLE STATE SECURITIES LAW, OR (II) ANY EXEMPTION FROM
REGISTRATION UNDER THE ACT, AND APPLICABLE STATE SECURITIES LAW, PROVIDED THAT
AN OPINION OF COUNSEL IS FURNISHED TO THE COMPANY, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE COMPANY, TO THE EFFECT THAT AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE ACT AND/OR APPLICABLE STATE SECURITIES LAW IS
AVAILABLE.
KOO'TOOR DESIGN, INC.
CONVERTIBLE PROMISSORY NOTE
Dated: March 18,
2019                                                                                                                                                                                                                               US
$600,000.00


FOR VALUE RECEIVED, the undersigned, KOO'TOOR DESIGN, INC., a company organized
under the laws of the State of Nevada (herein called the "Company"), hereby
promises to pay to CARE PROVIDERS CO, INC., a corporation organized under the
laws of the Province of Ontario, Canada (the "Holder"), the amount set forth
above (the "Principal) no later than March 18, 2024 (the "Maturity Date"), and
to pay interest (the "Interest") on any outstanding Principal at the Interest
Rate as required by Section 2 hereof.
1. Interest.  Interest shall accrue on the unpaid Principal at the rate of eight
percent (8%) per annum from the Closing Date, until and up to such date that the
Principal is paid. Interest on the Note shall be computed on the basis of a
360-day year, comprised of twelve (12) 30-day months.
2. Default Rate.  Upon the occurrence of an Event of Default, the principal
amount of the Note, and all accrued and unpaid Interest as of the date of the
Event of Default, shall immediately commence accruing interest at a default rate
of ten percent (10%) per annum (the "Default Rate") and shall continue to accrue
interest at the Default Rate until the Event of Default has been cured.  If an
Event of Default occurs and is continuing, the Principal of this Note may be
declared or otherwise become due and payable in the manner and with the effect
provided in the Note Purchase Agreement.
3. Repayment.  (a) The Company may pre-pay all, or any portion, of this Note at
any time upon Thirty (30) days written notice to the Holder, without penalty.
(b) Repayment of the Principal and Interest accrued hereon shall be paid in
lawful money of the United States of America at New York, New York or at such
other place as shall be designated by written notice by the Holder to the
Company.  If a date for payment of Principal or Interest is a Legal Holiday,
payment shall be made on the next succeeding day that is not a Legal Holiday,
and Interest shall accrue for the intervening period.  Holder shall surrender
the Note to the Company's U.S. legal counsel on the Maturity Date for
cancellation upon full and complete repayment of the Principal and Interest.
 (c) The Holder has the right, in its sole discretion, at any time, with thirty
(30) days written notice, or at any time following the Maturity Date, to convert
all or part of this Note into shares of the Company's common stock at a
conversion rate of $0.02 per share. The Holder shall exercise its right to
convert this Note or any part thereof, by delivering to the Company a Notice of
Election to Convert in the form attached hereto as Exhibit A (the "Notice of
Election to Convert"). The Holder shall provide this original Note to the
Company along with such Notice of Election to Convert. In the case that the
Holder elects to convert the entire outstanding balance of this Note, then the
Note shall be cancelled in whole. In the event that Holder elects to convert
less than the entire outstanding balance of this Note, then a new Note shall be
reissued reflecting the remaining balance of this Note and delivered to the
Holder along with the common stock issued as a result of the Holder's Notice of
Election to Convert.
(d) In the event that the Holder elects to convert the principal amount of this
Note into shares of the Company's common stock, then no re-capitalization,
forward split or reverse split of the Company's common stock to take effect
after the date hereof but prior to the date of conversion shall have a dilutive
effect on the number of shares that are to be issued as a result of such
conversion.
1

--------------------------------------------------------------------------------

(e) In the event that the Holder elects to convert the principal and any accrued
and unpaid interest of this Note into shares of the Company's common stock,
Holder shall at no time convert an amount that would put Holder in the position
of holding more than 4.99% of the issued and outstanding common stock.


4. Unregistered.  This Note has not been registered under the Act, or the
securities laws of any state and:
(a)
In the case of a U.S. Person (as such term is defined in Rule 902 of Regulation
S under the Act) or any entity or individual that is a resident of the U.S.,
this Note is being offered and sold to a limited number of U.S. accredited
investors in transactions not requiring registration under the Act; and

(b)
In the case of a non-U.S. Person, this Note is being offered and sold to such
non-U.S. Person pursuant to Regulation S in transactions not requiring
registration under the Act.

Accordingly, this Note, upon issuance, will be a "restricted security" in the
United States within the meaning of Rule 144(a)(3) of the Act.
If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the Principal of this Note may be declared or otherwise become due
and payable in the manner and with the effect provided in the Note Purchase
Agreement.
5. Non-circumvention.  The Company hereby covenants and agrees that the Company
will not, by amendment of its Articles of Incorporation, Bylaws or through any
reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good faith carry out all of the
provisions of this Note and take all action as may be required to protect the
rights of the Holder of this Note.
6. Waiver.  To the extent permitted by law, the Company hereby waives demand,
notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note and the
Note Purchase Agreement.
7. Enforcement Fees.  If (a) this Note is placed in the hands of an attorney for
collection or enforcement or is collected or enforced through any legal
proceeding or the Holder otherwise takes action to collect amounts due under
this Note or to enforce the provisions of this Note or (b) there occurs any
bankruptcy, reorganization, receivership of the Company or other proceedings
affecting Company creditors' rights and involving a claim under this Note, then
the Company shall pay the costs incurred by the Holder for such collection,
enforcement or action or in connection with such bankruptcy, reorganization,
receivership or other proceeding, including, but not limited to, financial
advisory fees and attorneys' fees and disbursements.
8. Governing Law, Jurisdiction; Severability; Jury Trial.  This Note shall be
construed and enforced in accordance with, and all questions concerning the
construction, validity, interpretation and performance of this Note shall be
governed by, the internal laws of the State of Nevada, without giving effect to
any choice of law or conflict of law provision or rule (whether of the State of
Nevada or any other jurisdictions) that would cause the application of the laws
of any jurisdictions other than the State of Nevada.  The Company hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the State of Nevada, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper.  Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law.  In the event
that any provision of this Note is invalid or unenforceable under any applicable
statute or rule of law, then such provision shall be deemed inoperative to the
extent that it may conflict therewith and shall be deemed modified to conform
with such statute or rule of law.  Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of this Note.  Nothing contained herein shall be deemed or
operate to preclude the Holder from bringing suit or taking other legal action
against the Company in any other jurisdiction to collect on the Company's
obligations to the Holder, to realize on any collateral or any other security
for such obligations, or to enforce a judgment or other court ruling in favor of
the Holder.


****Signature Page to Follow****


2

--------------------------------------------------------------------------------


The Company has caused this Note to be duly executed on the date first written
above.
 

 KOO'TOOR DESIGN, INC.,      CARE PROVIDERS CO, INC.    a Nevada corporation    
 an Ontario, Canada corporation            
/s/Nerya Yakubov
   
/s/Ilya Aharon
 
Name: Nerya Yakubov
   
Name: Ilya Aharon
 
Title: Director
   
Title: President
 

                                        
 
 
 
3

--------------------------------------------------------------------------------

 
EXHIBIT A


FORM OF NOTICE OF ELECTION TO CONVERT


NOTICE OF ELECTION TO CONVERT
DEBT




TO KOO'TOOR DESIGN, INC.:
The undersigned Holder of that certain debt owed to it (the "Debt") by KOO'TOOR
DESIGN, INC., a Nevada corporation ("KOO'TOOR"), hereby irrevocably exercises
the option to convert $_____________ of the Debt into shares of Common Stock of
KOO'TOOR, at the conversion price of $0.02 per share for a total of ___________
shares and directs that the shares of the Common Stock issuable and deliverable
upon the conversion be issued and delivered to the Holder hereof.


Signature:                            


Dated:                                  , 20 
                           
Signature Guaranteed
Fill in for name in which Shares are to be issued:


                          
                          
                          
(Please print name and address, including zip code)


                          
Social Security or other Taxpayer Identification Number







4